In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐2628 
CURTIS K. HALL, 
                                                   Plaintiff‐Appellant, 
                                   v. 

NANCY A. BERRYHILL, 
Acting Commissioner of Social Security, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 1:16‐cv‐938 — Marvin E. Aspen, Judge. 
                      ____________________ 

    ARGUED OCTOBER 2, 2018 — DECIDED OCTOBER 15, 2018 
                ____________________ 

    Before BAUER, KANNE, and SCUDDER, Circuit Judges. 
   PER CURIAM. While loading chemicals onto a truck, Curtis 
Hall felt a sharp pain in his back. This back pain formed the 
basis  of  his  application  for  disability  insurance  benefits. An 
administrative law judge denied his application, and a district 
court  upheld  that  determination.  On  appeal,  Hall  contends 
that  the ALJ  improperly  discounted  his  treating  physician’s 
2                                                       No. 17‐2628 

opinion  and  discredited  his  own  testimony.  Because 
substantial evidence supports the ALJ’s decision, we aﬃrm. 
                                  I 
    Hall, a tanker loader at a chemical company, was hooking 
a  hose  underneath  a  tanker  truck  in  mid‐2006  when  he  felt 
pain in his low back. His pain persisted so he saw Dr. George 
Miz,  an  orthopedic  surgeon,  who  ordered  an  MRI  of  Hall’s 
lumbar  spine. After  reviewing  the  MRI,  Dr. Miz  found  that 
Hall  had  a  large  disc  herniation  at  L‐5  that  was  pinching  a 
spinal  nerve  root.  Dr. Miz  recommended  “conservative 
treatment,” so Hall began physical therapy while continuing 
to  work,  and  he  reported  progress  from  the  therapy. As  of 
November 2006, Hall was still experiencing “ups and downs” 
in terms of pain, and by December, Dr. Miz thought that any 
improvement  Hall  felt  with  his  back  had  “essentially 
plateaued.”  Because  the  pain  persisted,  Hall  and  Dr.  Miz 
began  planning  a  lumbar  microdiscectomy  to  relieve  the 
pressure on his spinal nerve root.  
    In March 2007, Hall stopped working and underwent the 
operation. The surgery was successful. Hall’s back improved, 
and by June his range of motion during physical therapy had 
increased. He reassured Dr. Miz the next month that he had 
“slow  but  steady  progress  with  physical  therapy.”  By 
December,  after  an  epidural  steroid  injection,  Hall  reported 
that his pain was “down to 2 to 3/10.” 
   Meanwhile, since the day of his surgery, Hall has received 
temporary total worker’s compensation benefits. The record 
shows that Hall continues to receive these benefits to this day. 
   In 2008, Hall’s functionality continued to improve. In June 
he said that he could sit, stand, and walk for about an hour. 
No. 17‐2628                                                        3 

Dr. Miz referred him to a physical therapist later that summer 
for a functional capacity evaluation, and a therapist adminis‐
tered a battery of tests before finding that Hall could return to 
work at the “light” level (meaning that he could lift 20 pounds 
infrequently,  10 pounds  frequently,  and  carry  10  pounds  or 
more).  The  tests  also  showed  that  Hall  could  sit  for  15–20 
minutes  and  stand  for  30  minutes.  The  following  month, 
Dr. Miz  said that Hall could  work within the  parameters of 
the functional capacity evaluation, though Hall did not return 
to work. 
   In September 2010, Dr. Hutchinson, an orthopedist at the 
University  of  Illinois  at  Chicago  Medical  Center,  reviewed 
Hall’s  records  and  examined  him  in  connection  with  his 
worker’s  compensation  case.  Dr.  Hutchinson  agreed  with 
Dr. Miz that Hall could work at the “light” level, consistent 
with  the  results  of  the  2008  functional  capacity  evaluation. 
Dr. Hutchinson opined that Hall had a protruding disc, but 
that Hall could continue to work. 
   One  month  later,  in  October  2010,  a  CT  scan  confirmed 
Dr. Hutchinson’s opinion that Hall’s disc was still protruding. 
Shortly thereafter, Dr. Miz performed a lumbar discography, 
a diagnostic procedure to determine if one or more discs was 
the cause of Hall’s back pain. Based on the results of the dis‐
cography, Dr. Miz concluded that the L5‐S1 area was causing 
Hall’s pain. In February 2011, Dr. Miz recommended that Hall 
undergo a “transforaminal interbody fusion” to stabilize his 
spine. 
   Put oﬀ by the prospect of another surgery, Hall heeded the 
recommendation  of  his  internist  and  turned  for  a  second 
opinion to a neurosurgeon, Dr. Martin Luken. In June 2011, 
Dr. Luken recommended that Hall undergo a foraminotomy, 
4                                                     No. 17‐2628 

a minimally invasive surgery to remove whatever was com‐
pressing  his  nerve  root.  Meanwhile,  Dr.  Luken  proposed 
(without elaboration) that Hall be “oﬀ work.” 
   A few months later a state‐agency physiatrist consultant, 
Dr.  Barbara  Heller,  examined  Hall  and  opined  that  he  had 
persistent L5‐S1 discogenic disease with persistent right L5‐
S1 radiculopathy. But because Hall’s pain medications were 
working  well,  she  determined  that  he  could  return  to  light 
work consistent with the functional capacity evaluation from 
2008.  
   In  2012,  Hall  applied  for  disability  insurance  benefits 
based on his continued back pain. He alleged an onset date of 
March  7,  2007—the  day  of  his  surgery—and  a  date  last  in‐
sured of December 31, 2012. 
    In September 2013, almost a year after Hall’s date last in‐
sured,  Dr.  Luken  performed  the  foraminotomy,  and  within 
days  Hall  reported  “substantial  relief.”  According  to 
Dr. Luken,  Hall’s  progress  over  the  next  few  months  was 
“generally  very  encouraging.”  In  November,  Hall  told 
Dr. Luken that his pain had “slowly but steadily improved,” 
and that he was confident that it was less severe than before 
the  surgery.  The  next  month,  Hall  reported  being  “steadily 
more comfortable,” so Dr. Luken released him back to work 
at the  “strictly sedentary”  level. In February  2014, Hall told 
Dr.  Luken  that  he  was  still  getting  “slowly  better,”  so 
Dr. Luken released him to work at “light or medium duty.” 
    In 2014, Hall appeared at a hearing before an administra‐
tive law judge. He testified that before his date last insured he 
could not bend or lift anything, but that he could exercise for 
an hour on the bike or treadmill, do laundry, mow grass, and 
No. 17‐2628                                                        5 

take short walks. Hall also testified that to manage his pain, 
he had recently started taking Norco, a narcotic that aﬀected 
his concentration. 
    Applying  the  familiar  five‐step  analysis,  see  20  C.F.R. 
§ 404.1520(a),  the  ALJ  denied  disability  insurance  benefits. 
The ALJ determined that Hall had not been engaged in sub‐
stantial gainful activity since his alleged onset date (step one); 
that his degenerative disc disease with radiculopathy was se‐
vere (step two); and that his impairment did not meet or med‐
ically equal a listing (step three).  
    The ALJ then considered Hall’s residual functional capac‐
ity and decided that Hall could perform light work, with ca‐
veats  not  relevant  here  except  that  Hall  could  alternate  be‐
tween  sitting  and  standing  as  needed.  In  evaluating  Hall’s 
RFC, the ALJ concluded that Hall’s statements concerning the 
intensity,  persistence,  and  limiting  eﬀects  of  his  symptoms 
were “not fully credible” because there was evidence that Hall 
exaggerated his symptoms. The ALJ gave Dr. Luken’s opin‐
ions “little weight” because they were generally inconsistent 
with  the  other  doctors’  opinions  and  appeared  to  rely  too 
heavily on Hall’s self‐reported symptoms. After finding that 
Hall could not perform any past relevant work (step four), the 
ALJ credited the vocational expert’s testimony that Hall could 
work as an assembler, screener, or an information clerk (step 
five). The Appeals Council denied Hall’s request for review. 
    Hall  sought  judicial  review  of  the  Commissioner’s  deci‐
sion, and the district court granted the Commissioner’s mo‐
tion for summary judgment. The court agreed with the ALJ’s 
decision not to give controlling weight to Dr. Luken’s opinion 
primarily  because  his  opinion  was  inconsistent  with  the 
weight  of  other  medical  evidence  in  the  record.  The  court 
6                                                      No. 17‐2628 

found insuﬃcient the ALJ’s consideration of some factors set 
forth in 20 C.F.R. § 404.1527(c) (the “treating‐physician rule”), 
but  deemed  any  error  harmless  because  of  substantial  evi‐
dence  that  “heavily”  undermined  Dr.  Luken’s  opinion—in 
particular,  the  absence  of  details  in  Dr.  Luken’s  treatment 
notes, his unfamiliarity with Hall’s previous functional capac‐
ity evaluation, and contradictory opinions expressed by other 
doctors (Miz, Hutchinson, and Heller). The district court also 
determined that the ALJ adequately substantiated his conclu‐
sion that Hall was “not fully credible” by explaining that the 
objective  evidence  did  not  support  Hall’s  reports  about  the 
severity of his symptoms. 
                                 II 
     On  appeal  Hall  challenges  the  ALJ’s  application  of  the 
treating‐physician  rule  to  Dr.  Luken’s  opinion.  Under  the 
rule, which (although now repealed) applies to Hall’s claim 
based  upon  it  being  filed  before  March 27,  2017,  a  treating 
doctor’s opinion generally is entitled to controlling weight if 
it is consistent with the record. See 20 C.F.R. § 404.1527(c)(2). 
Hall  primarily  contends  that  the  ALJ  wrongly  discounted 
Dr. Luken’s opinion based on his finding that the opinion was 
inconsistent with the record.  
     We disagree. The record shows that Dr. Luken’s opinion 
was  at  odds  with  the  other  doctors’  opinions.  For  example, 
while Dr. Luken said that Hall should be “oﬀ work” in March 
and June 2011, Drs. Miz, Heller, and Hutchinson had contem‐
poraneous, conflicting, and fully reasoned opinions that Hall 
could continue to work. Indeed, once Hall’s back worsened in 
2010, to the point at which Dr. Miz recommended a spinal fu‐
sion surgery, Dr. Miz nonetheless reaﬃrmed that Hall could 
still  work  within  the  parameters  of  the  functional  capacity 
No. 17‐2628                                                        7 

evaluation done by the physical therapist in 2008. And after 
thoroughly reviewing Hall’s medical records and conducting 
physical  examinations,  Drs.  Hutchinson  and  Heller  agreed 
with Dr. Miz that Hall could work at the “light” level. Those 
doctors all based their opinions on relevant objective evidence 
that Dr. Luken did not have access to—the 2008 functional ca‐
pacity  evaluation—and  the  ALJ  was  entitled  to  credit  their 
opinions over Dr. Luken’s. 
    To be sure, Hall is right with two of his observations re‐
garding Dr. Luken. First, we agree with Hall that the ALJ in‐
appropriately commented that Dr. Luken’s opinions “seem to 
contain  a  level  of  sympathy.”  If  the ALJ  somehow  found  it 
necessary to oﬀer such a view, he needed to root the observa‐
tion  in  specific  record  evidence—for  example,  an  express 
statement  in  a  physician’s  treatment  notes.  See  20  C.F.R. 
§ 404.1527(c)(2).  That  did  not  happen.  Instead,  the  ALJ 
broadly  speculated—with  no  citation  to  any  portion  of  the 
record—that  Dr.  Luken’s  opinions  “seem[ed]  to  contain  a 
level of sympathy as they are not supported by the overall ev‐
idence.” We discourage such stray, unsupported conjecture. 
    Second, we agree with Hall that the ALJ should not have 
discounted  Dr.  Luken’s  opinion  because  the  doctor  was  re‐
ferred by Hall’s internist and was therefore “essentially one 
of  the  claimant’s  choosing.”  Hall  went  to  see  his  internist 
about his back pain, and the internist reasonably referred Hall 
to a neurosurgeon rather than attempt back surgery himself. 
We see no reason for Hall, who was in pain, to avoid his doc‐
tor’s recommendation to see a neurosurgeon who was quali‐
fied to treat his back. We fail to understand why Dr. Luken’s 
credibility  was called into question because Hall decided to 
follow‐through with the referral. 
8                                                     No. 17‐2628 

   These two deficiencies in the ALJ’s reasoning do not un‐
dermine the ALJ’s broader conclusion that Dr. Luken’s opin‐
ions were inconsistent with the opinions from other doctors. 
Furthermore, the opinions lacked detail and did not show that 
he knew of the functional capacity evaluation from 2008. Put 
diﬀerently, we cannot say that the ALJ’s other misplaced rea‐
sons for discounting Dr. Luken make the ALJ’s overarching 
credibility determination “patently wrong.” Schaaf v. Astrue, 
602 F.3d 869, 875 (7th Cir. 2010). 
    We turn now to Hall’s argument that the ALJ improperly 
discounted his own testimony without giving adequate rea‐
sons,  thereby  violating  a  regulation  requiring  ALJs  to  give 
specific  reasons  for  credibility  determinations  that  are  sup‐
ported by the evidence, see SSR 96‐7p. But the ALJ’s credibil‐
ity determination here was not “patently wrong” because the 
ALJ found Hall “not fully credible” for many specific reasons 
supported by the evidence. See Schaaf, 602 F.3d at 875.  
    Foremost,  Hall’s  presentation  of  symptoms  was  incon‐
sistent. Though multiple doctors (including Dr. Luken) found 
that Hall had a normal gait and range of motion, his physical 
therapist expressly stated that Hall “exaggerated” the sever‐
ity of his pain while moving and that he was “self‐limiting.” 
In addition, Hall’s testimony about his limitations was incon‐
sistent: he said that he could exercise for an hour, mow grass, 
drive, prepare meals, clean, shop, and do laundry, but he sim‐
ultaneously insisted that he could not bend or lift anything. 
And finally, though Hall testified that pain medication (Sub‐
oxone) would “wipe him out” physically, he seemed to use it 
successfully at the time, as he reported no side eﬀects to his 
doctor.  
No. 17‐2628                                                      9 

    Hall’s final two arguments are underdeveloped. First, in a 
cursory discussion, Hall asserts that the ALJ erred in assessing 
his RFC by omitting his level of pain, his need to shift regu‐
larly from sitting to standing, and his need for narcotic medi‐
cation. His argument is “perfunctory and undeveloped,” and 
therefore waived. Crespo v. Colvin, 824 F.3d 667, 674 (7th Cir. 
2016). In any event, the ALJ’s RFC determination did include 
Hall’s need to change position, as it allowed him to “alternate 
[between sitting and standing] as  needed.”  The ALJ  consid‐
ered Hall’s allegations of pain when he evaluated Hall’s testi‐
mony before finding that Hall was “not fully credible.” And 
Hall himself testified that he began taking narcotics after his 
date last insured.  
    In another undeveloped argument, Hall contends that the 
ALJ  did  not  consider  unspecified  “medical  and  testimonial 
facts of record” showing that he met Listing 1.04A regarding 
spine diseases. That listing, however, requires that a claimant 
also have a condition beyond degenerative disk disease:  
       Evidence of nerve root compression  character‐
       ized  by  neuro‐anatomic  distribution  of  pain, 
       limitation of motion of the spine, motor loss (at‐
       rophy with associated muscle weakness or mus‐
       cle weakness) accompanied by sensory or reflex 
       loss  and,  if  there  is  involvement  of  the  lower 
       back,  positive  straight‐leg  raising  test  (sitting 
       and supine).  
20 C.F.R. § Pt. 404, Subpt. P, App. 1. Though doctors opined 
that Hall had nerve root compression, he has not pointed to 
any  finding  by  a  medical  professional  that  he  had  a 
“limitation  of  motion  of  the  spine,”  and  “motor  loss” 
“accompanied  by  sensory  or  reflex  loss.”  To  the  contrary, 
10                                                   No. 17‐2628 

several doctors found that Hall had a normal gait and range 
of motion. Hall had the burden of proof to show that he met 
the listing, see Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 
352 (7th Cir. 2005), and he failed to meet it. 
   We AFFIRM the district court’s judgment  upholding  the 
denial of benefits.